262 F.2d 589
Mrs. Mae Mallary SALYER, MacCampbell Mallary and Rene R.Nicaud, Appellants,v.CALIFORNIA COMPANY, Appellee.
No. 17428.
United States Court of Appeals Fifth Circuit.
Jan. 29, 1959, Rehearing Denied April 3, 1959.

Rene R. Nicaud, New Orleans, La., for appellant.
Eugene D. Saunders, Andrew McCollam, Jr., New Orleans, La., Robert L. Redfearn, Milling, Saal, Saunders, Benson & Woodward, New Orleans, La., of counsel, for appellee.
Before HUTCHESON, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
Plaintiffs below brought this suit for partial cancellation of an oil and gas lease.  Submitted on a stipulation of facts and on motions for summary judgment filed by plaintiffs and defendant, there was a judgment for defendant, and appellants, attacking the judgment as unwarranted in law, are here seeking its reversal.


2
Appellee, taking the contrary position, insists that the judgment was right and should be affirmed.  A careful examination of the opinion of the district judge,1 in the light of the record and briefs, convinces us that this is so.  For the reasons and upon the considerations fully and correctly set out in his opinion, the judgment is, therefore, affirmed.



1
 Salyer v. California Co., D.C., 164 F.Supp. 287